Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments filed on 5/7/2022. 
Claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 5/7/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 15, the claimed features in
independent claim 1 (and substantially similar independent claim 8 and claim 15):

“a computer implemented method for reconstructing a compliance mapping
due to an update in a regulation in the compliance mapping by a computing device, comprising:

comparing a first version of a regulation in the compliance mapping to a second version of
the regulation, the second version being an updated version of the first version;

identifying a change in the second version with respect to the first version, wherein the
change is an added control description, a deleted control description, or an updated control
description;

upon determining that the change is an updated control description, analyzing the updated
control description to determine a type of update;

reconstructing the mapping of the regulation based on the change and, if the change is an
updated control description, based on the type of update, using natural language processing and/or machine learning;

assessing a risk of the reconstructed mapping; and

notifying a service owner about the risk of the identified changes.”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:

Haunschild et al., US Pub. 2011/0208662, teaches systems, methods, and computer-readable media for facilitating regulatory compliance are disclosed. A regulatory compliance system includes a regulation module and one or more compliance modules. The regulation module stores regulatory data relating to one or more regulations and subscription data partitioned into to one or more subscriptions. Each of the subscriptions is associated with a client entity and
each of the subscriptions is linked to a corresponding portion of the regulatory data relating to at least one of the regulations: The subscription data and the regulatory data are accessible through the one or more compliance modules. Each compliance module is associated with a client entity and provides access to a subscription associated with the client entity and the corresponding portion of the regulatory data to which the subscription is linked. The corresponding portion of the regulatory data may additionally be stored in the compliance module associated with the client entity; and

Adam et al., US Pub. No. 2019/0026474, teaches systems, computer-implemented methods and/or computer program products that facilitate compliance-aware runtime generation of containers are provided. In one embodiment, a computer-implemented method comprises: identifying, by a system operatively coupled to a processor, information used by a target application to containerize; determining whether one or more risk violations exist for the information within one or more defined thresholds; determining whether a compliance or a security violation exists in the information, wherein the determining whether the compliance or
security violation exists is performed based on a determination by the risk assessment component that one or more risk violations do not exist; and generating a new container
of components corresponding to defined components of the target application that allow the target application to execute without an underlying operating system, wherein the generating
is based on a determination that no compliance or security violation exists in the information.
however, the above cited prior art does not teach or fairly suggest each and every of the above limitations;

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 5/12/2020, with particular attention to paragraphs 0036-0038; and the examiner also found figures 2, 3A and 4 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152